Exhibit 10.5

LYONDELL CHEMICAL COMPANY

EXECUTIVE LONG TERM DISABILITY PLAN

(Amended and Restated effective January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I INTRODUCTION

   2

1.1

  

Purpose of the Plan

   2

1.2

  

Scope of the Plan and Relationship to the Insurance Contract

   2

1.3

  

Applicable Laws

   2

1.4

  

Number and Gender

   2

1.5

  

Headings

   2

ARTICLE II DEFINITIONS

   3

2.1

  

Definitions

   3

ARTICLE III ELIGIBILITY

   5

3.1

  

Participant Eligibility

   5

3.2

  

Additional Eligibility

   5

3.3

  

Eligibility Subject to Discretion

   5

3.4

  

Participant Contributions

   5

ARTICLE IV BENEFITS

   6

4.1

  

Benefits Provided

   6

4.2

  

Presenting Claims for Benefits

   6

4.3

  

Payment of Benefits

   6

4.4

  

Incapacitated Participants

   6

4.5

  

Payments After Death of Participant

   6

4.6

  

Right to Receive and Release Necessary Information

   7

4.7

  

Right of Recovery

   7

4.8

  

Underpayments

   7

4.9

  

Disclosure of Medical Records

   7

4.10

  

Conversion or Individual Policy

   7

ARTICLE V ADMINISTRATION AND FUNDING

   8

5.1

  

Plan Administration

   8

5.2

  

Plan Administrator Authority

   8

5.3

  

Plan Administrator Duties

   8

5.4

  

Expenses

   9

5.5

  

Reliance on Reports, Certificates and Participant Information

   9

5.6

  

Indemnification

   9

5.7

  

Funding Policy

   10

5.8

  

Amendment and Termination

   10

5.9

  

Effect of Amendment or Termination

   10

5.10

  

Information from a Participating Employer

   10

5.11

  

Effect of Oral or Written Statements

   10

5.12

  

Adoption of Plan by Participating Employers

   10

5.13

  

Information from a Participating Employer

   11

ARTICLE VI GENERAL PROVISIONS

   12

6.1

  

No Guarantee of Employment

   12

6.2

  

Controlling Law

   12

6.3

  

Invalidity of Particular Provisions

   12

6.4

  

No Vested Right to Benefits

   12

6.5

  

Non-Alienation of Benefits

   12

6.6

  

Payments in Satisfaction of Claims

   12

6.7

  

Payments Due Minors and Incompetents

   13

6.8

  

No Guarantee of Tax Consequences

   13

6.9

  

Indemnification of Plan, Company and/or Participating Employers

   13

6.10

  

Acceptance of Terms of Plan

   13

6.11

  

Evidences of Action by the Company or Participating Employer

   13



--------------------------------------------------------------------------------

6.12

  

Clerical Error

   13

6.13

  

Limitation of Rights

   14

6.14

  

Information To Be Furnished

   14

6.15

  

Statements

   14

6.16

  

Waiver or Estoppel

   14

6.17

  

Legal Proceedings

   14

6.18

  

Time Limitation

   14

6.19

  

Unknown Whereabouts

   14

6.20

  

Health Care Responsibilities

   15

6.21

  

Other Salary-Related Plans

   15

6.22

  

Abuse of Coverage

   15

6.23

  

Preemption of State Law

   15

6.24

  

Confidentiality of Personal Information

   15

 

ii



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY

EXECUTIVE LONG TERM DISABILITY PLAN

(As Amended and Restated effective January 1, 2009)

RECITALS

WHEREAS, Lyondell Chemical Company has previously established the Lyondell
Chemical Company Executive Long Term Disability Plan (the “Plan”) in order to
provide long term disability benefits to a select group of employees of the
Company and its subsidiaries and affiliates (the “Participating Employers”);
and,

WHEREAS, the Company desires to amend and restate the Plan, effective as of
January 1, 2009, intending thereby to (a) update the Benefits and other
provisions of the Plan, and (b) restrict eligibility in the Plan to only those
employees of the Company and the Affiliated Employers who have been elected as
officers of LyondellBasell Industries AF S.C.A.

NOW, THEREFORE, the Company hereby amends and restates the Plan to read as
follows, from and after January 1, 2009:

 

1



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.1 Purpose of the Plan: The purpose of the Plan is to provide long term
disability Benefits, in excess of what is provided to Eligible Employees
pursuant to the LyondellBasell Non-Represented Employee Long Term Disability
Plan, only to certain executive employees of the Participating Employers when
they can no longer perform their work for a Participating Employer due to a
qualifying Total Disability. In furtherance thereof, this Plan document and the
Insurance Contracts attached hereto shall set forth the provisions for the
administration and operation of those Benefits. This Plan and its accompanying
exhibits will be the sole documents used in determining Plan Benefits for which
Participants may be eligible, and these documents may be amended or terminated
at any time by the Plan Administrator in accordance with the procedures listed
herein. Any amendment or termination so made shall be binding on each
Participant and on any other entity(ies) referred to in this Plan. Except to the
extent provided herein, nothing in the Plan shall be construed to affect the
provisions of any other plan or program of benefits maintained by the Company.

1.2 Scope of the Plan and Relationship to the Insurance Contract: The Plan may
be funded by Insurance Contracts, Trusts, Participant contributions, the general
assets of the Company or any combination thereof. If any Plan Benefits are
provided through Insurance Contracts, such contracts will be included as
appendices to this Plan document, thereby forming a part of this Plan document
for all purposes, and no Benefits shall be payable through such Insurance
Contracts unless the Insurer reasonably determines the claimant is entitled to
them, subject to the other terms as stated herein. Notwithstanding the above, on
no account shall a separate bank account, if any, established by a Participating
Employer to fund its Plan obligations be considered owned by or an asset of the
Plan, nor shall such fund be considered a Trust, unless a Trust Agreement is
entered into by the Company assigning both such designations thereto.

1.3 Applicable Laws: The Company intends this Plan to comply with all applicable
federal laws and their regulations, as amended. To the extent that any provision
in this Plan must be interpreted or construed, the Plan Administrator and, by
way of delegation and if applicable, the Insurer, shall have the authority, both
jointly and severally, to exercise such discretion in a non-arbitrary and
non-capricious manner, and the Plan shall be interpreted or construed in such a
manner as is necessary for the Plan to be in compliance with all applicable
laws.

1.4 Number and Gender: Wherever appropriate, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

1.5 Headings: The headings of Articles and Sections herein are included solely
for convenience. If there is any conflict between such headings and the text of
the Plan, the text shall control. All references to Sections, Articles,
Paragraphs, and Clauses are to this document unless otherwise indicated.

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1 Definitions: The following additional terms shall have the following
meanings, unless a different meaning is clearly required by the context.

Beneficiary means any person entitled to receive Benefits from the Plan in
accordance with the terms of the Insurance Contracts.

Benefits mean the amounts payable under the terms of this Plan document and/or
Summary Plan Description (as may be limited or further described in an Insurance
Contract applicable hereto).

Code means the Internal Revenue Code of 1986 and regulations promulgated
thereunder, both as currently in existence or hereafter amended.

Company means Lyondell Chemical Company and any successor company. References to
the Company herein shall include, where applicable and unless the context
indicates otherwise, any Participating Employer.

Coverage Option means the long term disability coverage options listed in the
Insurance Contracts and/or Summary Plan Description, if any.

Eligible Employee means an individual who meets the eligibility requirements for
participation in the Plan pursuant to Section 3.1 (Participant Eligibility)
herein.

ERISA means the Employee Retirement Income Security Act of 1974 and regulations
promulgated thereunder, both as currently in existence or hereafter amended.

Insurance Contract means only those Insurance Contracts which have been
purchased to provide some or all of the Benefits hereunder. A copy of the
current Insurance Contracts shall be attached hereto as Appendix B, and such
appendix shall be considered updated concurrently with any changes to such
Insurance Contracts. An Insurance Contract may be purchased to fund benefits
both hereunder and pursuant to the LyondellBasell Non-Represented Employee Long
Term Disability Plan and, if a contract is so purchased, only the provisions
relating to Benefits provided hereunder shall be considered included under the
term “Insurance Contract”.

Insurer means any entity which issued the Insurance Contract(s) from which the
Company funds, partially or totally, Plan Benefits.

Participant means each eligible person participating in the Plan.

Participating Employer means, individually, the Company and any successor
company, together with any subsidiary or affiliate of Lyondell Chemical Company
upon (i) authorization of the Remuneration Committee of the Supervisory Board of
LyondellBasell Industries AF S.C.A. or its delegate(s) to participate in the
Plan with respect to one or more Benefit Programs, and (ii) adoption of this
Plan by the board of directors or other equivalent

 

3



--------------------------------------------------------------------------------

governing body or authority of any such authorized subsidiary or affiliate or
its delegate(s). Initially, the Participating Employers shall be Lyondell
Chemical Company, Equistar Chemicals, LP, Millennium Specialty Chemicals Inc.,
Houston Refining LP and Basell USA Inc.

Plan means the Lyondell Chemical Company Executive Long Term Disability Plan, as
amended and restated effective January 1, 2009, and as may be hereafter amended
and restated from time to time.

Plan Administrator means the person, committee or other entity designated by the
Board of Directors of the Company to oversee the general administration of the
Plan, or, if none is so designated, the Company.

Summary Plan Description means this Plan’s summary plan description.

Total Disability means a disability incurred by a Participant which qualifies
such person to receive Benefits hereunder pursuant to the applicable Insurance
Contract and/or Summary Plan Description.

Trust means the account(s) created by any Trust Agreement(s) established by the
Plan Administrator and/or the Company on behalf of the Plan.

Trust Agreement(s) means the written document(s) entered into by the Company or
the Plan, if any, to establish a Trust.

 

4



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1 Participant Eligibility: Participation in the Plan shall be limited only to
certain Employees of the Participating Employers who have been elected officers
of LyondellBasell Industries AF S.C.A. Any person other than as stated above
which is participating in the Plan as of December 31, 2008, shall no longer be
considered a Participant hereunder as of January 1, 2009. Eligibility for
Benefits shall terminate consistent with Plan requirements, amendment of the
Insurance Contracts through which some or all of the Benefits may be funded, or
other termination of coverage caused either through termination or amendment of
the Plan, or as of the date a Participating Employer no longer participates in
the Plan.

3.2 Additional Eligibility: If an individual has entered into a contractual
relationship with the Company whereby such individual may continue participation
in the Plan other than as described herein, such coverage shall be extended only
to such individuals as therein described and only as hereafter approved in
writing by the Company on or after January 1, 2009. No other provision of the
Plan shall be altered in any way by such contractual relationship including, but
not limited to, the right to amend and/or terminate this Plan, other than as
described in such exhibit(s).

3.3 Eligibility Subject to Discretion: Notwithstanding anything contained
herein, simply because the Company has the authority to extend Plan eligibility
to certain individuals shall not be considered a requirement to so extend
eligibility, and all eligibility provisions of the Plan shall be subject to the
amendment and termination provisions stated elsewhere herein.

3.4 Participant Contributions: The amount and frequency of contributions
required from a Participant in order to participate in the Plan, if any, shall
be determined by the Company and shall be communicated to Participants in a
manner which complies with applicable law. Further, the amount and/or frequency
of Participants’ contributions shall be subject to change by and in the sole
discretion of the Company, and Participants shall be advised of any such change.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

BENEFITS

4.1 Benefits Provided: The only Benefits provided under this Plan are those
described in the Insurance Contracts and the Summary Plan Description relating
to Total Disability, and which are applicable hereto. A Participant shall be
eligible for such Benefits subject to such conditions as are provided in the
Insurance Contracts or Summary Plan Description, as applicable, or, where
inconsistent, as provided for herein, and Benefits offered to each Participant
shall depend on the Coverage Option selected by or for that Participant, if any.
There shall be no requirement for any Participating Employer, Insurer or any
other entity to offer all Coverage Options to all Participants.

4.2 Presenting Claims for Benefits: Any person claiming Benefits under this Plan
shall make such claim in accordance with the provisions of the Summary Plan
Description and/or Insurance Contracts, and all such claims shall be subject to,
and processed by the Plan Administrator or Insurer, as applicable, in accordance
therewith.

(a) Each Coverage Option may have different requirements for filing claims and
appealing denials of claims. All such requirements shall be included in the
Summary Plan Description, Insurance Contract or otherwise communicated to
Participants.

(b) Participants may file claims and appeal adverse claim decisions either
themselves or through an authorized representative. An “authorized
representative” shall mean a person the Participant authorizes, in writing to
the Plan, to act on the Participant’s behalf. The Plan will also recognize a
court order giving a person authority to submit claims on the Participant’s
behalf.

(c) If the Participant’s claims and/or appeals are denied in whole or in part, a
written notice of the denial shall be sent to the Participant.

4.3 Payment of Benefits: Any Benefit payment made by the Plan in accordance with
the Plan’s provisions shall fully discharge the Plan, the Company, any
Participating Employer, the Insurer, the Plan Administrator and any other Plan
fiduciary to the extent of such payment.

4.4 Incapacitated Participants: If the Plan Administrator and/or Insurer, as
applicable, determines that any Participant is legally incapable of giving a
valid receipt for any payment due to him/her, and no guardian for this
individual has been appointed, such payment may be made to the individual or
individuals who, in the professional judgment of the applicable claims
processor, has assumed the care and principal support of the incapable
Participant, and any payment made by the Plan in accordance with this provision
shall fully discharge the Participating Employers, the Plan, the Plan
Administrator and/or the Insurer(s), as applicable, from liability to the extent
of such payment.

4.5 Payments After Death of Participant: If a Participant dies before all
amounts due and payable to him/her have been paid, such amounts shall be paid or
provided to the Participant’s Beneficiary(ies) designated under the Lyondell
Chemical Company Executive Employee Life Insurance Plan or, if none is so
designated, to the Participant’s estate through its executor. Any payment made
by the Plan in accordance with this provision shall fully discharge the
Participating Employers, the Plan, the Plan Administrator and/or the Insurer(s),
as applicable, from liability to the extent of such payment.

 

6



--------------------------------------------------------------------------------

4.6 Right to Receive and Release Necessary Information: The Plan, Plan
Administrator, an Insurer, a Participating Employer and/or their designees have
the right to obtain, receive and release all information in order to administer
the Benefits. As a precondition to receiving Benefits, an individual claiming
Benefits hereunder (or their Beneficiary, if applicable) is required to furnish
to the Plan, Plan Administrator and/or Insurer, and/or their designees, all
information such may deem necessary, in their discretion, for the proper
administration of the Plan, which includes but is not limited to, all
information regarding the medical condition of the Participant for which
Benefits are to be, are being or have been paid.

4.7 Right of Recovery: If Benefit payments have been made by the Plan
(including, but not limited to, payments made by an Insurer) in excess of the
maximum amount payable under the terms of the Plan, the Plan’s designated
representative (including, but not limited to, the applicable Insurer) has the
right to recover the excess amount paid on behalf of the Plan or themselves, as
applicable. The Plan shall have the right to recover the excess Benefit from any
entity in possession thereof. If any entities shall fail or refuse to return any
overpayments to the Plan, the Plan and/or Insurer shall have a right to initiate
legal action in whatever form against such entities, terminate all eligibility
to future Benefit payments otherwise payable to such entities from the Plan from
either the same or subsequent claim, and/or offset all future Benefit payments
otherwise payable to such entities from the Plan from either the same or
subsequent claim until the amount of overpayment is recovered.

4.8 Underpayments: If payments which should have been made under the provisions
of this Plan are made under any other plans, the Plan shall have the right to
pay over to the organization(s) making such payments the amount which should
have been paid under this Plan. The payment shall be considered as Benefits paid
under this Plan and any payment made by the Plan in accordance with this
provision shall fully discharge the Participating Employers, the Plan, the Plan
Administrator and/or the Insurer(s), as applicable, from liability to the extent
of such payment.

4.9 Disclosure of Medical Records: By electing coverage under this Plan, the
Plan and its designated representatives (including, but not limited to, the
applicable Insurer) may receive and disclose a Participant’s medical information
in connection with the payment of Benefits and the operation of this Plan.
Election of coverage under the Plan will constitute the Participant’s consent to
the Plan’s use of records for this purpose.

4.10 Conversion or Individual Policy: If a conversion or individual policy of
insurance is made available from an Insurer to a Participant, upon election of
coverage under such policy, the Insurer will be the sole provider of the
benefits provided by such policy. Benefits provided under a conversion or
individual policy shall not be Benefits, as defined hereunder and shall not be
an obligation of the Plan or any Participating Employers.

 

7



--------------------------------------------------------------------------------

ARTICLE V

ADMINISTRATION AND FUNDING

5.1 Plan Administration: The general administration of the Plan shall be vested
in the Plan Administrator, who shall be appointed by the Board of Directors of
the Company. Each Insurer, with the general approval of the Company or the Plan
Administrator by way of an Insurance Contract or other such vehicle, may also
establish procedures for the filing and administration of claims under the
Coverage Options for which they either provide administrative services or
insure, and which procedures shall be set forth in the Plan’s Summary Plan
Description or otherwise communicated to Participants. All such procedures shall
be consistent with applicable federal law.

5.2 Plan Administrator Authority: The Plan Administrator shall administer the
Plan in accordance with its terms and establish its policies, interpretations,
practices and procedures. For the terms of the Plan not provided in the
Insurance Contracts, and except as stated elsewhere in the Plan, the Plan
Administrator shall have sole discretionary authority to the maximum extent
allowed by applicable law, and in a non-arbitrary and non-capricious manner, to
construe and interpret the terms and provisions of the Plan, to make
determinations regarding issues which relate to eligibility for Benefits, to
decide disputes which may arise relative to a Participant’s rights, and to
decide questions of Plan interpretation and those of fact relating to the Plan
(including the right to remedy possible ambiguities, inconsistencies or
omissions). The Plan Administrator shall exercise such discretion as it deems
necessary for the Plan to be in compliance with all applicable laws and
regulations. The decisions of the Plan Administrator will be final and binding
on all interested parties.

(a) While the Plan Administrator has full discretion and authority to finally
grant or deny Benefits under the Plan, the Company and/or the Plan Administrator
may delegate, and hereby does delegate to the applicable Insurer, discretionary
authority to make binding decisions regarding claims for Benefits and appeals of
such claims. To the extent of any such delegation, the determination of the
applicable Insurer on appeal will be final and binding.

(b) Notwithstanding anything else contained herein, the administration of the
Insurance Contracts shall be vested solely in the applicable Insurer.

(c) Notwithstanding anything else contained herein, no entity other than the
Company may act to expand the Benefits or classes of eligibility described in
Section 3.1 herein.

(d) For actions to be taken by the Company, either as the Plan Sponsor or Plan
Administrator, a Board resolution shall not be required unless specifically
stated herein, with a written document signed by an authorized officer (or its
delegate(s)) being hereby deemed sufficient.

5.3 Plan Administrator Duties: The Plan Administrator shall have all powers
necessary or proper to administer the Plan and to discharge its duties under the
Plan, including, but not limited to, the following powers:

(a) To make and enforce such rules, regulations, and procedures as it may deem
necessary or proper for the orderly and efficient administration of the Plan;

 

8



--------------------------------------------------------------------------------

(b) To enter into agreements with vendors to perform services for the Plan
and/or the Company with respect to the Plan;

(c) To prepare and distribute information explaining the Plan;

(d) To obtain from the Company, Participants, Participating Employers,
Beneficiaries and any other person(s) such information as may be necessary for
the proper administration of the Plan;

(e) To sue or cause suit to be brought in the name of the Plan; and

(f) To establish a claims procedure, including a procedure for the review of any
claims made against the Plan which have been denied.

5.4 Expenses: The assets of the Company or, if available, Plan assets may be
used to pay the reasonable expenses incident to the administration of the Plan,
including, but not limited to, the compensation of any legal counsel, advisors,
or other technical or clerical assistance as may be required; and any other
expenses incidental to the operation of the Plan that the Plan Administrator
determines are proper. Expenses of the Plan may be prorated, as determined by
the Plan Administrator, among the Company, Participating Employers and/or among
one or more trusts used to fund the Plan, if any.

5.5 Reliance on Reports, Certificates and Participant Information: The Plan
Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions, and reports furnished by an actuary,
accountant, controller, counsel, Insurer or any other person who is employed or
engaged for such purposes. Moreover, any party with the responsibility to
administer, either as a fiduciary or otherwise, the provisions of the Plan shall
be entitled to rely upon information furnished by a Participant, including, but
not limited to, such person’s current mailing address.

5.6 Indemnification: The Company shall indemnify and hold harmless the Plan
Administrator (and each member thereof, if a committee), as well as each
employee of the Company who assists the Plan Administrator, against any and all
expenses and liabilities arising out of such person’s Plan administrative
functions or fiduciary responsibilities, as applicable, including, but not
limited to, any expenses and liabilities that are caused by or result from an
act or omission constituting the negligence of such individual in the
performance of such functions or responsibilities, but excluding expenses and
liabilities arising out of such individual’s own gross negligence or willful
misconduct. Such expenses to be indemnified hereunder include, but are not
limited to, the amounts of any settlement, judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought. Notwithstanding the foregoing provisions of this Section,
this Section shall not apply to, and the Company shall not indemnify against,
any expense that was incurred without the general consent or approval of the
Company, which consent or approval may be granted orally, it being understood
that the Company does not consent to or approve of a violation of the terms of
the Plan or any action constituting the gross negligence or willful misconduct
of any employee.

 

9



--------------------------------------------------------------------------------

5.7 Funding Policy: The Plan Administrator in its sole discretion may a funding
mechanism as is necessary to carry out the purposes of that program, and
consistent with the funding requirements established by the Company.

5.8 Amendment and Termination: Notwithstanding any other communication, either
oral or written, made by an employee or representative of the Company, an
Administrative Services Provider, or any other individual or entity, it is
understood that the Company reserves the absolute and unconditional right to
amend and/or terminate the Plan and any or all Benefits provided for hereunder
from time to time, including, but not limited to, the right to reduce or
eliminate Benefits provided pursuant to the provisions of the Plan as such
provisions currently exist or may hereafter exist, and the right to amend
prospectively or retroactively. The Plan may be amended at any time and from
time to time by a written instrument signed by an officer of the Company duly
authorized by the Board of Directors of the Company.

5.9 Effect of Amendment or Termination: If the Plan is amended or terminated,
each Participant and their Beneficiaries shall have no further rights under any
prior version of the amended or terminated Plan provisions, and the Plan
Administrator, Insurers and the Participating Employers shall have no further
obligations under such prior sections, except as otherwise specifically provided
under the amended terms of the Plan and/or the Insurance Contracts, as
applicable. However, no amendment or termination shall be made that would
diminish any accrued Benefits arising from incurred but unpaid claims of
Participants and/or Beneficiaries existing prior to the effective date of such
amendment or termination. Furthermore, if a Participating Employer no longer
participates in the Plan, such employer may still be responsible, in the sole
discretion of the Plan Administrator, to fund any and all Benefits incurred by
its affiliated Participants both prior to and after such termination of such
employer’s participation in the Plan, as well as any reasonable expenses
incurred by the Plan Administrator and the Company in accomplishing the
Participating Employer’s withdrawal of participation.

5.10 Information from a Participating Employer: The Participating Employers
shall supply full and timely information to the Company, the Plan Administrator
and Insurers, as applicable, of all matters relating to the employment of its
Eligible Employees, or any other information in its possession, for purposes of
determining eligibility for Benefits, and such other pertinent facts as the
Company, Plan Administrator or Insurers may require.

5.11 Effect of Oral or Written Statements: Any oral or written representations
made by an employee or representative of the Company, an Insurer, the Plan
Administrator or any other individual or entity that alter, modify, amend, or
are inconsistent with the written terms of the Plan shall be invalid and
unenforceable and may not be relied upon by any Eligible Employee, Beneficiary,
Eligible Dependent, service provider, or other individual or entity, unless such
representation meets the requirements of an amendment or termination of the Plan
pursuant to Section 5.8 above.

5.12 Adoption of Plan by Participating Employers: It is contemplated that
Participating Employers may participate in the Plan. By its participation in the
Plan, each

 

10



--------------------------------------------------------------------------------

Participating Employer acknowledges the appointment and power of the Plan
Administrator and agrees to the Plan’s terms, including, but not limited to, the
Participating Employer’s funding obligations to the Plan. Any such Participating
Employer also authorizes and designates the Company and the Plan Administrator
as their agents to act in all transactions affecting the continued operation of
the Plan. The Company in its discretion may terminate a Participating Employer’s
Plan participation at any time by giving reasonable notice of such termination
to the employer.

5.13 Information from a Participating Employer: Participating Employers shall
supply full and timely information to the Plan Administrator and/or Insurer of
all matters relating to the employment of its Employees, or any other
information in its possession, for purposes of determining eligibility for and
the amount of Benefits, and such other pertinent facts as the Plan Administrator
or Insurer may require.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

6.1 No Guarantee of Employment: The adoption and maintenance of the provisions
of this Plan shall not be deemed to constitute a contract between a
Participating Employer and any Eligible Employee, or to be a consideration for,
or an inducement or condition of, the employment of any person. Nothing herein
contained shall be deemed to give to any Eligible Employee the right to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge an Eligible Employee at any time, to give the Company the
right to require the Eligible Employee to remain in its employ, nor to interfere
with any Eligible Employee’s right to terminate his employment relationship with
the Company at any time.

6.2 Controlling Law: This Plan shall be construed, administered and governed in
all respects under applicable federal law, and to the extent that the Plan
Administrator determines federal law has been finally judged inapplicable in any
particular circumstance, under the laws of the State of Texas as to such a
circumstance. If any provision of this Plan shall be held by a court or
government agency of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

6.3 Invalidity of Particular Provisions: In the event any provision of this Plan
adopted hereunder shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan
but shall be fully severable, and this Plan adopted hereunder shall be construed
and enforced as if said illegal or invalid provisions had never been inserted
therein.

6.4 No Vested Right to Benefits: Nothing in the Plan, or any other document
describing, interpreting or relating to the Plan shall be construed to provide
vested, nonforfeitable, nonterminable or nonchangeable Benefits or rights
thereto. No communication, written or oral, may modify, supersede or void the
written terms of the Plan unless such communication constitutes a valid
amendment of the Plan adopted pursuant to the procedures described elsewhere
herein.

6.5 Non-Alienation of Benefits: No Benefit payment under this Plan shall be
subject in any way to alienation, sale, transfer, pledge, attachment,
garnishment, execution or encumbrance of any kind, and any attempt to accomplish
the same shall be void. If the Plan Administrator shall find that such an
attempt has been made with respect to any payment due or to become due to any
Participant, the Plan Administrator in its sole discretion may terminate or
otherwise modify the interest of such Participant in such payment, and in such
case shall apply the amount of such payment to or for the benefit of such
Participant as the Plan Administrator may determine, and any such application
shall be a complete discharge of all liability with respect to such Benefit.

6.6 Payments in Satisfaction of Claims: Any payment or distribution to any
Participant or Beneficiary in accordance with the provisions of the Plan shall
be in full satisfaction of all claims under the Plan. Furthermore, such payments
will operate as a complete discharge of any liabilities of the Plan, the Plan
Administrator, the Company (including any employees of the Company) and any
Insurers. In the event any uncertainty shall develop as to

 

12



--------------------------------------------------------------------------------

the person to whom payment of any Benefit shall be made, the payment of all or
any part of those Benefits may be withheld until the dispute has been resolved
to the satisfaction of the Plan Administrator or, if authority to determine the
Benefits payable has been delegated to an Insurer, to the satisfaction of the
applicable Administrative Services Provider or Insurer.

6.7 Payments Due Minors and Incompetents: If the Plan Administrator or Insurer,
as applicable, determines that any person to whom a payment is due hereunder is
a minor or is incompetent by reason of physical or mental disability, the Plan
Administrator or Insurer, as applicable, shall have power to cause the payments
becoming due to such person to be made to another for the benefit of such minor
or incompetent, without the Plan Administrator or Insurer being responsible to
see to the application of such payment. Furthermore, such payments will operate
as a complete discharge of any liabilities of the Plan, the Plan Administrator,
the Company and any Insurers.

6.8 No Guarantee of Tax Consequences. Neither the Company, the Plan
Administrator, an Insurer or other person, as applicable, makes any commitment
or guarantee that any benefits provided or amounts paid to or for the benefit of
a Participant hereunder will be excludable from the Participant’s gross income
for federal or state income and employment tax purposes, or that any other
federal or state tax treatment will apply to or be available to any Participant.
It shall be the obligation of each Participant to determine whether each payment
hereunder is excludable from the Participant’s gross income for federal and
state income and employment tax purposes. In addition, should any federal, state
or local income tax withholding requirements and Social Security or other
employee tax requirements be applicable to the Benefits provided under the Plan,
the Participant and any Beneficiary shall make appropriate arrangements with the
Company to satisfy any such requirements. If no such arrangements are made, the
Company may provide, at its discretion, for withholding and tax payments as
required.

6.9 Indemnification of Plan, Company and/or Participating Employers: If any
Participant receives any payment hereunder that is not for a covered Benefit,
such Participant, or if a dependent child, a parent of that child, shall
indemnify and reimburse the Plan, Company and/or Participating Employer for any
liability each may incur with regard to such payment, including but not limited
to a failure to withhold federal or state income tax or social security tax from
such payments.

6.10 Acceptance of Terms of Plan: As a condition of participation in the Plan,
each Participant agrees on behalf of themselves and their dependents, heirs,
legal representatives and assigns to be bound by the provisions of this Plan.

6.11 Evidences of Action by the Company or Participating Employer: Any action
required by any provision of this Plan to be taken by the Company or by any
Participating Employer shall be evidenced by a written document issued by an
appropriate corporate officer. All interested parties may rely upon, and shall
be fully protected in acting in accordance with, such written documents and/or
resolutions.

6.12 Clerical Error: Any clerical error by the Company, the Plan Administrator,
an Insurer or other person, as applicable, in keeping pertinent records, or a
delay in making any changes, will not invalidate coverage otherwise validly in
force or continue coverage validly

 

13



--------------------------------------------------------------------------------

terminated. An equitable adjustment of contributions will be made when the error
or delay is discovered. If, due to a clerical error, an overpayment occurs in a
Plan payment, the Plan retains a contractual right to the overpayment from the
party paid or the Participant upon whose behalf the payment was made.

6.13 Limitation of Rights: Neither the establishment of the Plan nor any
amendment thereof, nor the payment of any Benefits will be construed as giving
to any person any legal or equitable right against the Company, the Plan, the
Plan Administrator, an Insurer or other person, as applicable, or their
respective officers and directors, as an Employee or otherwise, except as
expressly provided herein.

6.14 Information To Be Furnished: Participants shall provide the Company,
Participating Employers, the Plan Administrator, an Insurer or other person, as
applicable, with whatever information as may reasonably be requested from time
to time for the purpose of administering the Plan.

6.15 Statements: All coverage provided under the Plan is based on the
truthfulness of statements made by Participants, either in a written enrollment
form or otherwise. Coverage can be voided, and any claims erroneously paid can
be recovered by the Plan, if such coverage was provided or claim paid based on
any misrepresentation or fraudulent misstatement made to the Company, the Plan
Administrator, an Insurer or other person, as applicable, by or on behalf of
such Participant.

6.16 Waiver or Estoppel: No term, condition or provision of the Plan shall be
waived, and there shall be no estoppel against the enforcement of any provision
of the Plan, except by written direction of the Plan Administrator. No such
waiver shall be deemed a continuing waiver unless specifically stated. Each
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived. No failure to enforce any provision of
this Plan shall affect the right thereafter to enforce such provision, nor shall
such failure affect its right to enforce any other provision of this Plan.

6.17 Legal Proceedings: No action at law or in equity shall be brought to
recover on the Plan prior to the expiration of the claims and review procedures
set out in the documents describing the Benefits hereto. No such legal action
shall be valid if brought more than 3 years from the expiration of the time
within which proof of loss is required by the Plan, or such longer period if
allowed by applicable law.

6.18 Time Limitation: If any time limitation of the Plan with respect to giving
notice of claim or furnishing proof of loss, or the bringing of an action at law
or in equity, is less than that permitted by applicable law, such limitation is
hereby extended to agree with the minimum period permitted by such law.

6.19 Unknown Whereabouts: It shall be the affirmative duty of each Participant
to inform and update the Company, the Plan Administrator and the Insurer, as
applicable, regarding the Participant’s and his/her Beneficiaries’ current
mailing address. If a Participant fails to perform this function, neither the
Company, the Plan, the Plan Administrator, an Insurer or other person, as
applicable, shall be responsible for any late payment or loss of Benefits or for
failure of any notice to be provided or provided timely under the terms of the
Plan to such individual.

 

14



--------------------------------------------------------------------------------

6.20 Health Care Responsibilities: All responsibility for health care decisions
with respect to a Participant concerning any treatment, choice of health care
provider, drug, service or supply shall rest exclusively with the Participant
and/or the Participant’s treating health care provider. The Participating
Employers, Plan Administrator and Insurers have no responsibility for any such
medical decision(s) or for any act(s) or omission(s) of the Participant or any
physician, hospital, pharmacist, nurse, or other provider of health care goods
or services.

6.21 Other Salary-Related Plans: It is intended that any salary-related benefit
plans that are maintained or sponsored by the Company or a Participating
Employer shall not be affected by this Plan. Any benefits under such other plans
with respect to a Participant shall, to the extent permitted by law and
applicable plan documents, be based on the Participant’s salary or compensation
without regard to any Benefits paid or available under this Plan.

6.22 Abuse of Coverage: In the event that the Plan Administrator makes a good
faith determination, in its sole discretion, that evidence exists that a
Participant is attempting to abuse Plan coverage or Benefits by attempting or
aiding the filing of claims to which a person is not entitled, the Plan
Administrator may limit or terminate the coverage or Benefits provided to said
Participant to the extent necessary, in the Plan Administrator’s sole
discretion, to prevent such abuse, and shall be entitled to turn over all
information to appropriate governmental authorities to investigate whether fraud
has taken place under federal and/or state law. Any such termination or
limitation of coverage or Benefits shall be effective at 11:59 p.m. on the date
that the Plan Administrator mails or otherwise provides written notice of same
to the Participant. Coverage or Benefits limited or terminated pursuant to this
Section may be reinstated upon the Plan Administrator’s determination, in its
sole discretion, that the Participant has presented satisfactory evidence that
abuse of Plan coverage or Benefits did not occur or that further attempts at
such abuse are unlikely to occur. Notwithstanding the above, neither this
paragraph nor any provision of this Plan shall be used in any way to
discriminate against a Participant in the valid exercise of his/her rights
hereunder, including, but not limited to, the election of coverage and the
claiming of Benefits to which the Participant is entitled under the terms of the
Plan.

6.23 Preemption of State Law: This Plan and all of its provisions shall be
preempted from any and all state laws, to the maximum extent provided by ERISA
and any other federal law. If any provision of an Insurance Contract or Summary
Plan Description purports to allow a state statute or regulation to mandate or
otherwise regulate the administration or provision of Benefits provided by this
Plan, such provision shall be invalid unless the Company, in its sole
discretion, determines otherwise. The mere acceptance of an Insurance Contract
to fund, in whole or in part, the Benefits provided by this Plan shall not be
considered an affirmative act of the Company to so determine.

6.24 Confidentiality of Personal Information: The Participating Employers,
Insurers and Plan Administrator shall comply with all applicable laws relating
to the confidentiality and security of personal information relating to
Participants and Beneficiaries. This Plan shall not be considered a “group
health plan”, as defined by ERISA and the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), and shall not be subject to regulation as
such.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participating Employers, by signature of
their authorized officers, hereby adopt this document as the plan document for
the Plan effective as of January 1, 2009, and agree to be bound by and subject
to all provisions of the Plan, as applicable. In addition, Lyondell Chemical
Company and the Participating Employers indicated below hereby agree that:
(i) the Participating Employers shall assume all the rights, obligations and
liabilities of a Participating Employer under the Plan; and (ii) Lyondell
Chemical Company, its Board of Directors or its delegate(s) and, if different,
the Plan Administrator of the Plan are designated as agents of the Participating
Employers and may act for and on behalf of the Participating Employers in all
matters pertaining to the Plan in the same manner in which such parties may act
for Lyondell Chemical Company.

 

The Company: LYONDELL CHEMICAL COMPANY

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel

The Participating Employers:

 

16



--------------------------------------------------------------------------------

EQUISTAR CHEMICALS LP

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel MILLENNIUM SPECIALTY
CHEMICALS INC.

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel HOUSTON REFINING LP

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel BASELL USA INC.

/s/ Kevin E. Walsh

Kevin E. Walsh President